 

Case 3:18-cr-00579-GAG-MEL Document 71 Filed 06/12/19 Page 1of1

UNITED STATES DISTRICT COURT FOR THE

  

DISTRICT OF PUERTO RICO = cs
UNITED STATES OF AMERICA Se Sohn
Plaintiff . Criminal No. IS-S4#G (OA) S 2S co
wT Gp
Me CONSENT TO PROCEED BEFOREASS~ = -S =“
UNITED STATES MAGISTRATE = =—5
' JUDGE IN A FELONY CASE: FOR 2
At 3 ivere : PLEADING GUILTY = »2i
Defendant (RULE 11, Fed.R.Crim. P.) o =
oy

 

WAIVER OF RIGHT TO TRIAL BY JURY

The United States Magistrate-Judge has explained to me the nature of the
offense(s) with which | am charged and the maximum possible penalties which might be
imposed if 1 am found guilty. The Magistrate-Judge has further informed me of my right
to the assistance of legal counsel throughout all stages of the cases including
sentencing. The Magistrate-Judge has informed of my right to trial, judgment and
sentencing before a United States District Judge

| HEREBY: Waive (give up} my right to trial before a United States District Judge
and express my consent to proceed before a Magistrate-Judge while | plead guilty
(Rule 11 proceedings) and the entry of a judgment of conviction upon the Magistrate-
Judge’s recommendation. | understand that sentence will be imposed by a District
Judge.

“Nese WEA.’ Ct A

(Defendant) © . _ (Defendant's Attorney)

I HEREBY : Waive (give up) my right to stand Loy aoe
dese Lier

(Defendant) (Defendant's Attorney)
Consented to by the United States” == Cy

~— (Signatufe)

Srv) OYOAHY a Sea
. (Name and Title)

Date: 6 / Lefts

 

   
